[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                        FOR THE ELEVENTH CIRCUIT
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                          ________________________              12/02/99
                                                             THOMAS K. KAHN
                                  No. 98-5711                    CLERK
                             Non-Argument Calendar
                          ________________________
                       D.C. Docket No. 98-00324-CR-WPD


UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus



OSNEL COEUR,
a.k.a. Steve Coeur,
a.k.a. Antonio Gray,

                                                         Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Florida
                         _________________________
                             (December 2, 1999)

Before EDMONDSON, CARNES and HULL, Circuit Judges.

PER CURIAM:
      Osnel Coeur, after having been deported was "found to be in the United

States," in violation of 8 U.S.C. § 1326(a). He appeals his sentence, contending

that the district court improperly increased his criminal history points under

U.S.S.G. § 4A1.1(d) after concluding that he committed the § 1326(a) crime while

serving another sentence. The sentence he was serving at the time the INS found

Coeur in this country was one he received after he had entered illegally, which was

also in violation of § 1326(a). Because the specific § 1326(a) crime Coeur was

convicted of is the crime of being "found in" the United States after having been

deported, and the INS found him in this country while he was serving another

sentence, we conclude that the district court did not err in applying § 4A1.1(d) of

the Guidelines.

                                           I.

      In 1994, Coeur was deported from the United States after having been

convicted of several misdemeanors and felonies, including armed robbery. He re-

entered this country without permission in September or October of 1997. On

October 29, 1997, Coeur was arrested and later convicted for possession of cocaine

and resisting an officer without violence, and he was sentenced to 90 days in the

Dade County jail. In early April 1998, while Coeur was serving that sentence, INS

officials were alerted to his presence in the jail. As a result, a grand jury returned

                                           2
an indictment against Coeur, charging that he was "found to be in the United

States" without the consent of the Attorney General in violation of 8 U.S.C. §

1326(a), (b)(2). Coeur entered a plea of guilty to the indictment.

      At the sentencing hearing, the district court considered whether Coeur's

criminal history points should be increased under U.S.S.G. § 4A1.1(d) because he

committed the crime for which he was being sentenced while he was serving

another criminal justice sentence. After hearing arguments on the issue by the

parties, the court found the reasoning in United States v. Santana-Castellano, 74
F.3d 593 (5th Cir. 1996), cert. denied, 517 U.S. 1228 (1996), to be persuasive and

assessed two additional criminal history points under § 4A1.1(d).

                                         II.

      On appeal, Coeur contends that it was improper for the district court to

assess additional criminal history points against him under § 4A1.1(d). Coeur

argues that he committed the crime for which he was being sentenced when he re-

entered the United States, not when he was discovered in jail three years later by

the INS. Because he was not under a criminal justice sentence on the date he re-

entered the United States, Coeur contends that § 4A1.1(d) is inapplicable to the

facts of his case. To hold otherwise, Coeur argues, would yield an "absurd" result

and would go against our admonition in United States v. Rolande-Gabriel, 938


                                          3
F.2d 1231 (11th Cir. 1991), that sentencing courts should not interpret guideline

provisions in a "hyper-technical and mechanical" manner. The government

counters that because Coeur entered a plea of guilty for being "found in" the

United States, a crime which was not completed until the INS discovered him, the

date of his re-entry is irrelevant and an enhancement under § 4A1.1(d) was proper

because he was actually under a criminal justice sentence when he was found by

the INS.

                                         III.

      Section 1326(a) provides for the imprisonment of an alien who had

previously been deported and who "enters, attempts to enter, or is at any time

found in, the United States..." 8 U.S.C. § 1326(a). In United States v. Canals-

Jimenez, 943 F.2d 1284, 1287 (11th Cir. 1991), we held that "enters" must have a

different meaning from being "found in." We concluded that the term "found in"

refers to situations in which an alien is discovered in the United States after already

having entered the country. See id. at 1288. In another case, we held that the

crime of being "found in" the United States commences when the alien enters the

United States and is not completed until the defendant's arrest. See United States

v. Castrillon-Gonzalez, 77 F.3d 403, 406 (11th Cir. 1996). Coeur entered a plea of

guilty to a grand jury indictment charging him with being "found in" the United


                                           4
States on April 16, 1998. On that date, when he was found in this country, Coeur

was serving another criminal justice sentence.

      The guidelines provide for a two-point increase in the defendant's criminal

history score "if the defendant committed the instant offense while under any

criminal justice sentence...." U.S.S.G. § 4A1.1(d). This enhancement applies "if

the defendant committed any part of the instant offense (i.e., any relevant conduct)

while under any criminal justice sentence." U.S.S.G. § 4A1.1(d), commentary at

n.4. Because Coeur was in jail on the date he committed the offense of being

"found in" the United States, it was proper for the district court to assess two

criminal history points against Coeur under § 4A1.1(d).

      Coeur's argument that his re-entry offense was committed when he first re-

entered the United States ignores the specifics of the charge to which he pled

guilty. We have held that when a defendant enters a plea of guilty to being "found

in" the United States on a certain date, the issue of when the offense was

committed is settled, and the defendant may not later dispute that date. See United

States v. Palacios-Casquete, 55 F.3d 557, 559 (11th Cir. 1995), cert. denied, 516
U.S. 1120 (1996). Thus, in light of his plea and our circuit law, Coeur committed

the offense while he was under a criminal justice sentence and, therefore, §

4A1.1(d) is applicable.


                                           5
      While we have not previously issued a decision on whether § 4A1.1(d) is

applicable to the § 1326 offense of being "found in" the United States, the Fifth

Circuit has in a case factually similar to the present one. In Santana-Castellano,

several years after being deported the defendant was arrested in the United States

for an offense for which he was later convicted and sentenced. See 74 F.3d at 595.

While he was serving this sentence, the INS discovered that he had previously been

deported, and as a result he was charged with violating 8 U.S.C. § 1326, an offense

to which he later pled guilty. See id. at 595-96. At sentencing, the court assessed

two criminal history points against the defendant pursuant to § 4A1.1(d) for having

committed his offense while serving a state prison sentence. See id. at 596. On

appeal, the Fifth Circuit held that because "a previously deported alien is 'found in'

the United States when his physical presence is discovered and noted by the

immigration authorities," the defendant committed the § 1326 offense on the date

he was discovered while imprisoned for the state offense, and thus the district court

did not err in applying § 4A1.1(d). See id. at 598. We agree with the reasoning

and holding in Santana-Castellano.

                                         IV.

      AFFIRMED.




                                          6